Military fay; retired fay (disability) ; flacement in af-frofriate retirement status; imflementation of judgment.— On October 27, 1972 the court, by order, adopted the commissioner’s opinion and recommended conclusion of law as the basis for its judgment in this case that plaintiff is entitled to recover, and entered judgment to that effect (199 Ot. Cl. 1012). Determination of the amount of recovery was reserved pending further proceedings. On August 3, 1973 the court entered judgment for plaintiff for $54,568.38. Subsequently the case came before the court on plaintiff’s motion for leave to file motion for order directing the Secretary of the Army to place plaintiff in disability retirement status and for other necessary relief. On November 2,1973, pursuant to defendant’s assertion that it has no objection to plaintiff’s motion for leave “nor to the court issuing an order upon the Secretary of the Army to place plaintiff in the status of disability retirement in the rank of Colonel with over 9 years of service on May 6, 1947,” and pursuant to the Act of August 29, 1972, Pub. L. 92-415, 28 U.S.C. § 1491, and the court’s General Order No. 3 of 1972, implementing said Act, the court by order directed the Secretary of the Army to place plaintiff in *1112status of disability retirement in the rank of Colonel with over 9 years of service on May 8,1947.